DETAILED ACTION
This office action is in response to the preliminary amendment filed 8/20/2019.  As directed by the amendment, no claims have been amended, claims 1-28 have been cancelled, and claims 29-56 have been newly added.  Thus, claims 29-56 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/20/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit configured to control operation of the breathing apparatus based on at least a first input value and a second input value in claims 29 and 47, and an input unit configured to provide selection of a portion of the area in claims 29 and 47.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 



Claims 55-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because line 2 of the respective claims recite “computer readable code”.  The broadest reasonable interpretation of computer readable code can read on a transitory propagating signals, which are held to be non-statutory.  It is suggested to amend the claims to recite --non-transitory computer readable code-- so that the claim does not read on a transitory form of signal transmission. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 37-39, 46-47, and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al (2001/0004893) in view of Phelan (7,242,403).
Regarding claim 29, Biondi in fig 1 discloses a breathing circuit (41) (pneumatic system using a patient circuit) (para [0032]) provided with a patient interface (21) (flexible tubing is configured to attach to a patient, and therefore the distal end of the flexible tubing is configured as an interface to attach to a patient) (para [0030]), the breathing circuit (41) being configured to provide an inspiratory patient gas mixture to the patient interface (21) (pneumatic system (41) controls gas flow and pressure in the patient’s airway (para [0032]), which is delivered to a patient via the patient interface (21) (para [0030])); a control unit (12) (display controller including a processor) configured to control operation of the breathing apparatus (display controller processor (22) is configured to receive input information, validate the input, and create a therapy control structure for controlling an operation of the breathing apparatus) (para [0034]) based on at least a first input value and a second input value (ventilator control system (10) includes a control setting slider (34) to change one or more breath parameter 
Biondi does not disclose the control unit is configured to display a visual output on the graphical user interface comprising an area defined by a first axis and a second axis and wherein the first axis represents values of the first input value and the second axis represents values of the second input value; and an input unit configured to provide selection of a portion of the area, wherein the control unit is configured to set the first input value in response to the position of the selected portion relative the first axis and to set the second input value in response to the position of the selected portion relative the second axis.
However, Phelan teaches a graphical display of multiple related variables including a control unit (3) (processing unit) (col 4, ln 34-54) configured to display a visual output on a graphical user interface (100) (interface) comprising an area (110) (graph) (col 4, ln 61-67) defined by a first axis (A) and a second axis (B) and wherein the first axis (A) represents values of a first input value (axis A represents a first input value) and the second axis (B) represents values of the second input value (axis B represents a second input value), and a third axis to represent an output value (col 5, ln 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Biondi by configuring the control unit to display a visual output on the graphical user interface comprising an area defined by a first axis and a second axis and wherein the first axis represents values of the first input value and the second axis represents values of the second input value; and an input unit configured to provide selection of a portion of the area, wherein the control unit is configured to set the first input value in response to the position of the selected portion relative the first axis and to set the second input value in response to the position of the selected portion relative the second axis as taught by Phelan in order to allow a user to see a relationship between a plurality of related variables (col 2, ln 12-16).
Regarding claim 37, the modified Biondi’s reference discloses the control unit is configured to display a symbol (as shown in fig 2 of Phelan, line between first and second grips (132a, b) is displayed) on the graphical user interface (100 of Phelan) in the area at a position relative the first (A of Phelan) and second axis (B of Phelan) 
Regarding claim 38, Biondi discloses the input unit (26) drag and drop control operation (input unit is a touchscreen (para [0034], and clinician can manipulate a control setting slider (34) to change or set one or more breath parameters (para [0040]), and therefore, the modified Biondi’s reference is configured to provide selection of the portion of the area by allowing a user to perform a drag and drop control operation of the symbol in the area (by manipulating the grips (132a, b of Phelan) in the area (110 of Phelan), clinician is able to provide selection of the portion of the area by allowing a user to perform a drag and drop control operation of the symbol).
Regarding claim 39, Biondi discloses the graphical user interface (24) and the input unit (26) form part of a touch sensitive screen (touchscreen) (para [0034]).
Regarding claim 46, Biodi discloses the first input value is independent from the second input value (list of control settings is shown in Table 1, para [0060]), and tidal volume and humidity temperature are considered to be independent of one another because adjustment of a tidal volume would not change a humidity temperature).
Regarding claim 47, Biondi discloses a device whose ordinary use discloses a method for controlling operation of a breathing apparatus shown in fig 1 which includes a breathing circuit (41) (pneumatic system using a patient circuit) (para [0032]) provided with a patient interface (21) (flexible tubing is configured to attach to a patient, and 
Biondi does not disclose displaying, using the control unit, a visual output on the graphical user interface comprising an area defined by a first axis and a second axis, wherein the first axis represents values of a first input value and the second axis represents values of a second input value; selecting, using the input unit, a portion of the area; setting the first input value in response to the position of the selected portion 
However, Phelan teaches a graphical display of multiple related variables including a control unit (3) (processing unit) (col 4, ln 34-54) configured to display a visual output on a graphical user interface (100) (interface) comprising an area (110) (graph) (col 4, ln 61-67) defined by a first axis (A) and a second axis (B) and wherein the first axis (A) represents values of a first input value (axis A represents a first input value) and the second axis (B) represents values of the second input value (axis B represents a second input value), and a third axis to represent an output value (col 5, ln 8-15); and an input unit (5) (input device) configured to provide selection of a portion of the area (user can input in variable field (152), which moves the grip (132), which would form an area within the graphical user interface (110),  wherein the control unit is configured to set the first input value in response to the position of the selected portion relative the first axis (position of first grip (132a) relative to first axis (A) corresponds to first unit value) and to set the second input value in response to the position of the selected portion relative the second axis  (position of second grip (132b) relative to second axis (B) corresponds to second unit value) (col 5, ln 1-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Biondi by configuring the control unit to display a visual output on the graphical user interface comprising an area defined by a first axis and a second axis and wherein the first axis represents values of the first input value and the second axis represents values of the second input value; and an input unit configured to provide selection of a portion of the 
Regarding claim 53, the modified Biondi’s reference discloses the control unit is configured to display a symbol (as shown in fig 2 of Phelan, line between first and second grips (132a, b) is displayed) on the graphical user interface (100 of Phelan) in the area at a position relative the first (A of Phelan) and second axis (B of Phelan) representative of a current first input value (position of first grip (132a of Phelan) on first axis (A of Phelan) corresponds to first input value) and current second input value (position of second grip (132b of Phelan) on second axis (B of Phelan) corresponds to second input value) (Phelan, col 5, ln 17-25) used to control operation of the breathing apparatus.
Regarding claim 54, Biondi discloses the input unit (26) drag and drop control operation (input unit is a touchscreen (para [0034], and clinician can manipulate a control setting slider (34) to change or set one or more breath parameters (para [0040]), and therefore, the modified Biondi’s reference is configured to provide selection of the portion of the area by allowing a user to perform a drag and drop control operation of the symbol in the area (by manipulating the grips (132a, b of Phelan) in the area (110 of Phelan), clinician is able to provide selection of the portion of the area by allowing a user to perform a drag and drop control operation of the symbol).

Regarding claim 56, modified Biondi discloses a display controller (12) including a processor (22) which configured to cause the control unit to operate the breathing apparatus so as to perform the method according to claim 47 (display controller processor (22) is configured to receive input information, validate the input, and create a therapy control structure for controlling an operation of the breathing apparatus) (para [0034]), and is comprised with software components (para [0035]), and therefore the display controller (12) is considered to include a computer program product for performing a method for controlling operation of a breathing apparatus, wherein the computer program comprises computer readable code embedded in a control unit of the breathing apparatus for enabling the processor (22) to cause the control unit to operate the breathing apparatus so as to perform the method according to claim 47.
Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al and Phelan as applied to claim 29 above, and further in view of Okita (2018/0001040).
Regarding claim 40, modified Biondi discloses a breathing apparatus.
Modified Biondi does not disclose the breathing apparatus is an anesthesia apparatus.
However, Okita teaches a breathing apparatus, wherein the breathing apparatus is an anesthesia apparatus (para [0001]), wherein a first input value is representative of a concentration of an anesthetic agent (concentration of the anesthetic gas) and the second input value is representative of a flowrate of patient gas delivered to the patient interface (flow rate of the fresh gas) (para [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the breathing apparatus of Biondi to be an anesthesia apparatus, wherein a first input value is representative of a concentration of an anesthetic agent and the second input value is representative of a flowrate of patient gas delivered to the patient interface as taught by Okita in order to allow the device to deliver anesthesia to a patient and to allow the apparatus to calculate a suction and discharge cycle of the metering pump on the basis of a set concentration of the anesthetic gas and a flow rate of the fresh gas which would suppress a pulsation in the metering pump (Okita, para [0032]).
Regarding claim 41, the modified Biondi’s reference discloses the first input value is is representative of a concentration of an anesthetic agent (concentration of the .
Claims 40, 42, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al and Phelan, as applied to claim 29 above, and further in view of Pessala et al (2014/0352693).
Regarding claim 40, modified Biondi discloses a breathing apparatus.
Modified Biondi does not disclose the breathing apparatus is an anesthesia apparatus.
However, Pessala teaches a breathing apparatus, wherein the breathing apparatus is an anesthesia apparatus, wherein a target value of an anesthetic agent can be selected (para [0066]) and a rate of change of the value of the anesthetic agent can be selected by selecting a control profile of how quickly to reach the target (para [0066]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the breathing apparatus of Biondi to be an anesthesia apparatus, wherein a target value of an anesthetic agent can be selected and a rate of change of the value of the anesthetic agent can be selected by selecting a control profile of how quickly to reach the target  as taught by Pessala in order to allow the device to deliver anesthesia to a patient and to provide improved patient safety by allowing how fast to deliver an anesthetic agent to a patient (Pessala, para [0009]).
Regarding claim 42, the modified Biondi’s reference discloses the first input value is representative of a concentration of an anesthetic agent (anesthetic target value) and 
Regarding claim 44, modified Biondi discloses a breathing apparatus.
Modified Biondi does not disclose the second input value is representative of a rate of change of the first input value.
However, Pessala teaches a breathing apparatus, wherein the breathing apparatus is an anesthesia apparatus, including a first input value representative of a target value of an anesthetic agent can be selected (para [0066]) and second input value representative of a rate of change of the first input value (a rate of change of the value of the anesthetic agent can be selected by selecting a control profile of how quickly to reach the target) (para [0066]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the breathing apparatus of Biondi to be an anesthesia apparatus, and wherein the second input value is representative of a rate of change of the first input value as taught by Pessala in order to allow the device to deliver anesthesia to a patient and to provide improved patient safety by allowing how fast to deliver an anesthetic agent to a patient (Pessala, para [0009]).
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al and Phelan, as applied to claim 29 above, and further in view of Kimm et al (2013/0133655).

Modified Biondi does not disclose the control unit is configured to control operation of the breathing apparatus in a high frequency ventilation mode based on at least the first and second input values and wherein the first input value is representative of a respiratory frequency delivered to the patient interface.
However, Kimm teaches a high frequency positive pressure ventilation (HFPPV) device (2) including a control unit (20) (para [0041]), wherein the control unit (20) is configured to control operation of the breathing apparatus in a high frequency ventilation mode (high frequency positive pressure ventilation (HFPPV)) (para [0006]) based on a first input value is representative of a respiratory frequency delivered to the patient interface to deliver a set tidal volume (the pressure amplitude and the frequency of HFPPV can be set by an operator of HFPPV system) (para [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Biondi by configuring the control unit to control operation of the breathing apparatus in a high frequency ventilation mode based on at least the first and second input values and wherein the first input value is representative of a respiratory frequency delivered to the patient interface and the second input value is representative of a tidal volume of gas delivered to the patient interface as taught by Kimm in order to facilitate or supports .
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al and Phelan as applied to claim 29 above, and further in view of Haggblom et al (2011/0232641).
Regarding claim 45, modified Biondi discloses a breathing apparatus.
Modified Biondi does not disclose the first input value is representative of a concentration of fresh gas.
However, Haggblom in fig 2 teaches a breathing apparatus including an inspiration unit (20) for delivering a fresh gas (oxygen and air is provided directly in the inspiration branch), and including a compressed gas interface (24) for oxygen and air, and including a first input value is representative of a concentration of oxygen in the fresh gas (individual gas flows from oxygen and air source to produce the required gas mixture having the desired oxygen concentration) (para [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the breathing of apparatus of modified Biondi by providing a source of oxygen and a source of air to provide a fresh gas, wherein the fresh gas is metered according to a first input value representative of a concentration of oxygen in the fresh gas as taught by Haggblom in order to provide a gas with a desired oxygen concentration to a patient (Haggblom, para [0040]).

Allowable Subject Matter
Claims 30-36 and 48-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art or record, Biondi et al and Phelan disclose the limitations of claims 29 and 47, as discussed above.  However, neither Biondi, Phelan, or the other prior art of record disclose the area comprises at least a first sub-area which represents a primary operational area comprising selectable portions at positions relative the first and second axis representative of first and second input values within the primary operational area as recited in claims 30 and 48.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Champion et al (2007/0234236) discloses a graphical user interface for controlling multiple variables, and Sunna (2015/0193585), Buchke et al (2018/0369525), and Coffeng (2014/0032241) disclose graphical user interfaces for ventilator devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785